DETAILED ACTION
Claims 1-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 18 is objected to because of the following informalities:  claim 18 recites “a configuration object” in lines 5, 7 and 9-10, there is antecedent basis issue for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 1-2, 6, 13, 15-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeffery et al. (US 2009/0089315) hereinafter Jeffery.

In claim 1, Jeffery teaches 
A computer-implemented method comprising: 
generating, by at least one computing system, a graphical user interface ([0015] electronic documents related to business relationships are processed in response to interactions of an operator with a personal computer (PC) via a graphical user interface [0018] data processing unit 210 displays metadata in a human editable form such as a spreadsheet to allow a user to view and modify the metadata. Data processing system 210 comprises a processing unit 210a and a display unit 210b) comprising a coding interface ([0018] a human editable form such as a spreadsheet) and a document viewer interface ([0043] FIGS. 6A-6C illustrate an example interface 600 of a database program used to access and display data stored in database 215), the coding interface displaying a grid with a plurality of rows and a plurality of columns (claim 2, the display format comprises a table having a plurality of rows and columns), the grid comprising a plurality of cells with a different one of the plurality of cells being positioned at each intersection of one of the plurality of rows and one of the plurality of columns, the plurality of rows representing a plurality of documents, the plurality of columns representing a plurality of fields ([0039] FIG. 5 is a representative interface 500 that allows an operator to view metadata associated with documents in the intermediate file. The interface is a spreadsheet comprising several columns, each column corresponding to a unit of metadata. The spreadsheet further comprises several rows, each row corresponding to a unique electronic document); 
receiving, by the graphical user interface, a selection of one of the plurality of cells located at an intersection of a selected one of the plurality of rows and a selected one of the plurality of columns, the selected row representing a selected one of the plurality of documents, the selected column representing a selected one of the plurality of fields ([0031] FIG. 2, data processing system 210 provides an operator input/output (I/O) interface to allow an operator such as a human user or a device to send and/or receive instructions for the operation of the data processing system [0041] Once presented with interface 500, an operator may review, revise, reconcile, and validate the values presented in the spreadsheet. FIG. 3, at a block 325 the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values); 
automatically displaying, by the graphical user interface, a rendering of the selected document in the document viewer interface ([0043] Once stored in database 215, the electronic documents and metadata can be organized, processed, and displayed by software designed to interact with database 215. For example, FIGS. 6A-6C illustrate an example interface 600 of a database program used to access and display data stored in database 215. FIGS. 6A-6C relates to the various documents illustrated in FIG. 1, the examples of FIGS. 1 and 6 can be viewed as respective "before" and "after" views of data processed by data processing system 210); 
receiving, by the graphical user interface, a value entered into the selected cell ([0039] The editable display allows an operator to inspect, modify, supplement, or delete the metadata associated with each electronic document [0041] the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values); and 
transmitting, by the graphical user interface, the value to a database for storage thereby ([0036] metadata attributable to the stored collection of electronic documents is obtained by the data processing system 210 [0042] the system receives an instruction from the operator indicating that the metadata and electronic documents should be stored. The system them proceeds to translate the intermediate file data into an appropriate format for storing in the database 215. As part of the translation process, the system may also perform optical character recognition on any scanned or imaged document and generate searchable text that corresponds to the document. The searchable text may be stored in association with the electronic document).  

In claim 2, Jeffery teaches 
The computer-implemented method of claim 1, wherein the selected cell is a first cell, the selected row is a first row, the selected document is a first document, the selected column is a first column, the selected field is a first field, the rendering is a first rendering, the value is a first value, and the computer-implemented method further comprises: 32 
4825-3616-7613v.2 0112755-002USOreceiving, by the graphical user interface, a selection of a second one of the plurality of cells located at an intersection of a selected second one of the plurality of rows and a selected second one of the plurality of columns, the second row representing a selected second one of the plurality of documents, the second column representing a selected second one of the plurality of fields, the second document being different from the first document ([0031] data processing system 210 provides an operator input/output (I/O) interface to allow an operator such as a human user or a device to send and/or receive instructions for the operation of the data processing system [0039] After the intermediate file has been generated, at a block 320 the system displays the intermediate file in a human-editable form such as in a graphical user interface. The editable display allows an operator to inspect, modify, supplement, or delete the metadata associated with each electronic document [0041] the system receives any modifications to the metadata from the operator); 
automatically replacing, by the graphical user interface, the first rendering in the document viewer interface with a second rendering of the second document ([0044] FIG. 6A, the database program displays general information related to lease agreement documents. This data includes, for example, global metadata 605 such as a common landlord associated with each of the documents, and local metadata 610 such as individual tenants, lease and portfolio identifiers, and relevant dates [0047] FIG. 6B shows information from a cover sheet including local metadata such as effective dates 630 of lease agreement document 2114.1E, primary and secondary responsible parties (RP) 635 for the lease agreement document, monthly rent 640 for the agreement, and so on); 
receiving, by the graphical user interface, a second value entered into the second cell ([0039] The editable display allows an operator to inspect, modify, supplement, or delete the metadata associated with each electronic document [0041] the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values); and 
transmitting, by the graphical user interface, the second value to the database for storage thereby ([0036] metadata attributable to the stored collection of electronic documents is obtained by the data processing system 210 [0042] the system receives an instruction from the operator indicating that the metadata and electronic documents should be stored. The system them proceeds to translate the intermediate file data into an appropriate format for storing in the database 215. As part of the translation process, the system may also perform optical character recognition on any scanned or imaged document and generate searchable text that corresponds to the document. The searchable text may be stored in association with the electronic document).  

In claim 6, Jeffery teaches 
The computer-implemented method of claim 1, wherein the selected cell is a first cell, the selected column is a first column, the selected field is a first field, the value is a first value, and the computer-implemented method further comprises: 
receiving, by the graphical user interface, a selection of a second one of the plurality of cells located at an intersection of the selected row and a selected second one of the plurality of columns, the second column representing a selected second one of the plurality of fields, the second field being different from the first field ([0030] In FIGS. 6A through 6C, metadata is displayed in an organized form allowing users to better inspect various properties and relationships among electronic documents. The addition of metadata enables operators to quickly locate and analyze single documents or groups of documents that are relevant to the desired analysis (e.g., a corporate acquisition or audit) [0031] FIG. 2, data processing system 210 provides an operator input/output (I/O) interface to allow an operator such as a human user or a device to send and/or receive instructions for the operation of the data processing system [0039] After the intermediate file has been generated, at a block 320 the system displays the intermediate file in a human-editable form such as in a graphical user interface. The editable display allows an operator to inspect, modify, supplement, or delete the metadata associated with each electronic document [0041] the system receives any modifications to the metadata from the operator); 
receiving, by the graphical user interface, a second value entered into the second cell ([0041] the spreadsheet may generally allow an operator to modify any of its values); and 
transmitting, by the graphical user interface, the second value to the database for storage thereby ([0036] metadata attributable to the stored collection of electronic documents is obtained by the data processing system 210 [0042] the system receives an instruction from the operator indicating that the metadata and electronic documents should be stored. The system them proceeds to translate the intermediate file data into an appropriate format for storing in the database 215. As part of the translation process, the system may also perform optical character recognition on any scanned or imaged document and generate searchable text that corresponds to the document. The searchable text may be stored in association with the electronic document).  


In claim 13, Jeffery teaches 
The computer-implemented method of claim 1, further comprising: 
validating, by the graphical user interface, the value by comparing the value to a set of pre-defined parameters or a set of document coding rules ([0041] an operator may review, revise, reconcile, and validate the values presented in the spreadsheet. The operator may make block changes to metadata application to multiple documents or may make changes to the metadata of a single document. The operator may utilize the sorting and filtering capability of the spreadsheet to confirm that appropriate documents are correlated with appropriate metadata, such as confirming that the responsible party is associated with a group of documents. FIG. 3, at a block 325 the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values, in some embodiments, certain values may be displayed in a read-only, i.e., un-modifiable form, to prevent the operator from making any modifications to those values).  

In claim 15, Jeffery teaches 
The computer-implemented method of claim 1, further comprising: 
displaying, by the graphical user interface, a user interface configured to receive identifications of those of the plurality of fields that are editable, those of the 36 4825-3616-7613v.2 0112755-002USOplurality of cells located in those of plurality of columns representing the editable fields being editable ([0041] FIG. 3, at a block 325 the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values, in some embodiments, certain values may be displayed in a read-only, i.e., un-modifiable form, to prevent the operator from making any modifications to those values, claim 15: displaying some metadata in a read-only form and displaying other metadata in an editable form).  

In claim 16, Jeffery teaches 
A system comprising: 
a data store storing a plurality of electronic documents and a plurality of fields ([0018] Data processing system 210 facilitates the importation of electronic documents from a data source 205 and storage of the electronic documents with associated metadata in a database 215); 
a server configured to generate information for displaying a graphical user interface comprising a coding interface and a document viewer interface, the coding interface displaying a grid comprising an X-axis and a Y-axis, one of the X-axis and the Y-axis being a document axis displaying an array of document identifier values each representing a different one of the plurality of documents, a different one of the X-axis and the Y-axis being a field axis displaying an array of field identifier values each representing a different one of the plurality of fields, the grid comprising a plurality of cells each located at a different position in the grid corresponding to a corresponding document identifier value in the array of document identifier values and a corresponding field identifier value in the array of field identifier values ([0015] electronic documents related to business relationships are processed in response to interactions of an operator with a personal computer (PC) via a graphical user interface [0018] data processing unit 210 displays metadata in a human editable form such as a spreadsheet to allow a user to view and modify the metadata. Data processing system 210 comprises a processing unit 210a and a display unit 210b [0043] FIGS. 6A-6C illustrate an example interface 600 of a database program used to access and display data stored in database 215 [0039] FIG. 5 is a representative interface 500 that allows an operator to view metadata associated with documents in the intermediate file. The interface is a spreadsheet comprising several columns, each column corresponding to a unit of metadata. The spreadsheet further comprises several rows, each row corresponding to a unique electronic document [0039] The editable display allows an operator to inspect, modify, supplement, or delete the metadata associated with each electronic document [0041] the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values); and 
a client computing device configured to transmit a request to the server for the information, receive the information, and use the information to display the graphical user interface, a portion of the plurality of cells being configured to receive user input, the graphical user interface being configured to transmit the user input to the server, which transmits the user input to the data store for storage thereby, the graphical user interface being configured to receive a selection of one of the plurality of cells located at a selected position in the grid, the graphical user interface being configured to automatically request, from the server, a rendering of a selected one of the plurality of documents represented by the document identifier value corresponding to the selected position in the grid, the graphical user interface being configured to receive the rendering from the server and display the rendering in the document viewer interface ([0031] FIG. 2, data processing system 210 provides an operator input/output (I/O) interface to allow an operator such as a human user or a device to send and/or receive instructions for the operation of the data processing system [0041] Once presented with interface 500, an operator may review, revise, reconcile, and validate the values presented in the spreadsheet. FIG. 3, at a block 325 the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values [0036] metadata attributable to the stored collection of electronic documents is obtained by the data processing system 210 [0042] the system receives an instruction from the operator indicating that the metadata and electronic documents should be stored. The system them proceeds to translate the intermediate file data into an appropriate format for storing in the database 215. As part of the translation process, the system may also perform optical character recognition on any scanned or imaged document and generate searchable text that corresponds to the document. The searchable text may be stored in association with the electronic document).  

In claim 17, Jeffery teaches 
The system of claim 16, wherein the graphical user interface is configured to display a user interface configured to receive identifications of those of the plurality of fields that are editable, the portion of the plurality of cells comprising those of 37 4825-3616-7613v.2 0112755-002USOthe plurality of cells located in a position within the grid that corresponds to a field identifier value in the array of field identifier values that represents one of the editable fields ([0039] FIG. 5 is a representative interface 500 that allows an operator to view metadata associated with documents in the intermediate file. The interface is a spreadsheet comprising several columns, each column corresponding to a unit of metadata. The spreadsheet further comprises several rows, each row corresponding to a unique electronic document [0041] FIG. 3, at a block 325 the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values, in some embodiments, certain values may be displayed in a read-only, i.e., un-modifiable form, to prevent the operator from making any modifications to those values, claim 15: displaying some metadata in a read-only form and displaying other metadata in an editable form), 
the graphical user interface is configured to send the identifications of the editable fields to the server ([0018] data processing unit 210 displays metadata in a human editable form such as a spreadsheet to allow a user to view and modify the metadata [0042] the system receives an instruction from the operator indicating that the metadata and electronic documents should be stored. The system them proceeds to translate the intermediate file data into an appropriate format for storing in the database 215), and 
the server is configured to store field configuration information in the data store indicating the editable fields are editable ([0018] data processing unit 210 displays metadata in a human editable form such as a spreadsheet to allow a user to view and modify the metadata [0041] Once presented with interface 500, an operator may review, revise, reconcile, and validate the values presented in the spreadsheet. FIG. 3, at a block 325 the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values).  

In claim 18, Jeffery teaches 
The system of claim 16, wherein the graphical user interface is configured to display a user interface configured to receive identifications of those of the plurality of fields that are editable ([0041] FIG. 3, at a block 325 the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values, in some embodiments, certain values may be displayed in a read-only, i.e., un-modifiable form, to prevent the operator from making any modifications to those values, claim 15: displaying some metadata in a read-only form and displaying other metadata in an editable form), 
the graphical user interface is configured to send a first request to the server to associate a configuration object with each of the editable fields ([0018] data processing unit 210 displays metadata in a human editable form such as a spreadsheet to allow a user to view and modify the metadata. Data processing system 210 comprises a processing unit 210a and a display unit 210b [0028] After processing unit 210a generates the intermediate file, the intermediate file is displayed in an editable form by display unit 210b [0042] the system receives an instruction from the operator indicating that the metadata and electronic documents should be stored. The system them proceeds to translate the intermediate file data into an appropriate format for storing in the database 215), 
the server is configured to send a second request to the data store, the second request indicating that a configuration object is to be associated with each of the editable fields, the data store is configured to create and associate a configuration object with each of the editable fields, the configuration object indicating that the associated editable field is editable ([0042] the system receives an instruction from the operator indicating that the metadata and electronic documents should be stored. The system them proceeds to translate the intermediate file data into an appropriate format for storing in the database 215), 
the graphical user interface is configured to receive the configuration object associated with each of the editable fields ([0042] the system receives an instruction from the operator indicating that the metadata and electronic documents should be stored. The system them proceeds to translate the intermediate file data into an appropriate format for storing in the database 215), and 
the graphical user interface is configured to display the portion of the plurality of cells based on the configuration object received for each of at least a portion of the editable fields ([0015] electronic documents related to business relationships are processed in response to interactions of an operator with a personal computer (PC) via a graphical user interface [0018] data processing unit 210 displays metadata in a human editable form such as a spreadsheet to allow a user to view and modify the metadata).  

In claim 20, Jeffery teaches 
A computer-implemented method comprising: 
generating, by at least one computing system, a graphical user interface comprising a coding interface and a document viewer interface, the coding interface 38 4825-3616-7613v.2 0112755-002US0displaying a grid with a plurality of cells representing a plurality of documents and a plurality of fields, each cell representing a different document and field ([0015] electronic documents related to business relationships are processed in response to interactions of an operator with a personal computer (PC) via a graphical user interface [0018] data processing unit 210 displays metadata in a human editable form such as a spreadsheet to allow a user to view and modify the metadata. Data processing system 210 comprises a processing unit 210a and a display unit 210b [0043] FIGS. 6A-6C illustrate an example interface 600 of a database program used to access and display data stored in database 215 [0039] FIG. 5 is a representative interface 500 that allows an operator to view metadata associated with documents in the intermediate file. The interface is a spreadsheet comprising several columns, each column corresponding to a unit of metadata. The spreadsheet further comprises several rows, each row corresponding to a unique electronic document); 
receiving, by the graphical user interface, a selection of one of the plurality of cells, the selected cell representing a selected one of the plurality of documents, and a selected one of the plurality of fields ([0031] FIG. 2, data processing system 210 provides an operator input/output (I/O) interface to allow an operator such as a human user or a device to send and/or receive instructions for the operation of the data processing system [0041] Once presented with interface 500, an operator may review, revise, reconcile, and validate the values presented in the spreadsheet. FIG. 3, at a block 325 the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values); 
automatically displaying, by the graphical user interface, a rendering of the selected document in the document viewer interface ([0043] Once stored in database 215, the electronic documents and metadata can be organized, processed, and displayed by software designed to interact with database 215. For example, FIGS. 6A-6C illustrate an example interface 600 of a database program used to access and display data stored in database 215. FIGS. 6A-6C relates to the various documents illustrated in FIG. 1, the examples of FIGS. 1 and 6 can be viewed as respective "before" and "after" views of data processed by data processing system 210); 
receiving, by the graphical user interface, a value entered into the selected cell ([0039] The editable display allows an operator to inspect, modify, supplement, or delete the metadata associated with each electronic document [0041] the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values); and 
transmitting, by the graphical user interface, the value to a database for storage thereby in the selected field ([0036] metadata attributable to the stored collection of electronic documents is obtained by the data processing system 210 [0042] the system receives an instruction from the operator indicating that the metadata and electronic documents should be stored. The system them proceeds to translate the intermediate file data into an appropriate format for storing in the database 215. As part of the translation process, the system may also perform optical character recognition on any scanned or imaged document and generate searchable text that corresponds to the document. The searchable text may be stored in association with the electronic document).  

In claim 21, Jeffery teaches 
The computer-implemented method of claim 20, wherein the grid has a plurality of rows and a plurality of columns with a different one of the plurality of cells being positioned at each intersection of one of the plurality of rows and one of the plurality of columns, 
the plurality of rows represents the plurality of documents, and 
the plurality of columns represents the plurality of fields ([0039] FIG. 5 is a representative interface 500 that allows an operator to view metadata associated with documents in the intermediate file. The interface is a spreadsheet comprising several columns, each column corresponding to a unit of metadata. The spreadsheet further comprises several rows, each row corresponding to a unique electronic document [0041] Once presented with interface 500, an operator may review, revise, reconcile, and validate the values presented in the spreadsheet. FIG. 3, at a block 325 the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values).  

In claim 22, Jeffery teaches 
The computer-implemented method of claim 20, wherein the selected cell is a first cell, the selected document is a selected first document, the selected field is a selected first field, the rendering is a first rendering, the value is a first value, and the computer-implemented method further comprises: 
receiving, by the graphical user interface, a selection of a second one of the plurality of cells representing a selected second one of the plurality of documents and a selected second one of the plurality of fields, the selected second document being different from the selected first document ([0031] data processing system 210 provides an operator input/output (I/O) interface to allow an operator such as a human user or a device to send and/or receive instructions for the operation of the data processing system [0039] After the intermediate file has been generated, at a block 320 the system displays the intermediate file in a human-editable form such as in a graphical user interface. The editable display allows an operator to inspect, modify, supplement, or delete the metadata associated with each electronic document [0041] the system receives any modifications to the metadata from the operator); 
automatically replacing, by the graphical user interface, the first rendering in the document viewer interface with a second rendering of the selected second document ([0044] FIG. 6A, the database program displays general information related to lease agreement documents. This data includes, for example, global metadata 605 such as a common landlord associated with each of the documents, and local metadata 610 such as individual tenants, lease and portfolio identifiers, and relevant dates [0047] FIG. 6B shows information from a cover sheet including local metadata such as effective dates 630 of lease agreement document 2114.1E, primary and secondary responsible parties (RP) 635 for the lease agreement document, monthly rent 640 for the agreement, and so on); 39 
4825-3616-7613v.2 0112755-002USOreceiving, by the graphical user interface, a second value entered into the second cell ([0039] The editable display allows an operator to inspect, modify, supplement, or delete the metadata associated with each electronic document [0041] the system receives any modifications to the metadata from the operator. While the spreadsheet may generally allow an operator to modify any of its values); and 
transmitting, by the graphical user interface, the second value to the database for storage thereby in the selected second field ([0036] metadata attributable to the stored collection of electronic documents is obtained by the data processing system 210 [0042] the system receives an instruction from the operator indicating that the metadata and electronic documents should be stored. The system them proceeds to translate the intermediate file data into an appropriate format for storing in the database 215. As part of the translation process, the system may also perform optical character recognition on any scanned or imaged document and generate searchable text that corresponds to the document. The searchable text may be stored in association with the electronic document).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 3-5, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffery et al. (US 2009/0089315) hereinafter Jeffery.

In claim 3, per rejections in claims 1 and 2, Jeffery discloses at [0031] a keyboard and/or mouse to allow a human user to edit the intermediate file,
Jeffery does not appear to explicitly disclose “wherein the at least one computing system comprises a keyboard with a tab key, and the selection of the second cell is received after the tab key is actuated while focus is on the first cell thereby moving the focus to the second cell”, however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to using the tab key on the keyboard to navigate between cells, as would be obvious using any spreadsheet application, where the tab key is an ubiquitous operation in user interface to change the focus from an immediate cell to a next location.		

In claim 4, per rejections in claims 1 and 2, Jeffery discloses at [0030] metadata is displayed in an organized form allowing users to better inspect various properties and relationships among electronic documents. The addition of metadata enables operators to quickly locate and analyze single documents or groups of documents that are relevant to the desired analysis (e.g., a corporate acquisition or audit) [0031] a keyboard and/or mouse to allow a human user to edit the intermediate file,
Jeffery does not appear to explicitly disclose “wherein the at least one computing system comprises a keyboard with an up arrow key and a down arrow key, and the selection of the second cell is received after one of the up arrow key and the down arrow key is actuated while focus is on the first cell thereby moving the focus to the second cell”, however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to using the up or down arrow key on the keyboard to navigate between cells, as would be obvious using any spreadsheet application, where the up or down arrow key is an ubiquitous operation in user interface to change the focus from an immediate cell to a next location.		

In claim 5, per rejections in claims 1 and 2, Jeffery discloses at [0031] a keyboard and/or mouse to allow a human user to edit the intermediate file,
Jeffery does not appear to explicitly disclose “wherein the at least one computing system comprises a pointing device, and the selection of the second cell is received after the pointing device causes focus to move from the first cell to the second cell”, however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to using the mouse to navigate between cells, as would be obvious using any spreadsheet application, where the mouse provides ubiquitous operation in user interface to change the focus from an immediate cell to a next location.	

In claim 7 (see claim 3) 
The computer-implemented method of claim 6, wherein the at least one computing system comprises a keyboard with a tab key, and the selection of the second cell is received after the tab key is actuated while focus is on the first cell thereby moving the focus to the second cell.  

In claim 8 (see claim 4) 
The computer-implemented method of claim 6, wherein the at least one computing system comprises a keyboard with a left arrow key and a right arrow key, and the selection of the second cell is received after one of the left arrow key and the right arrow key is actuated while focus is on the first cell thereby moving the focus to the second cell.  

In claim 9 (see claim 5) 
The computer-implemented method of claim 6, wherein the at least one computing system comprises a pointing device, and the selection of the second cell is received after the pointing device causes focus to move from the first cell to the second cell.  

In claim 12, per rejections in claim 1, Jeffery discloses “The computer-implemented method of claim 1, wherein the selected row is a first row, and the computer-implemented method further comprises: 
receiving, by the graphical user interface, a selection of one or more first editable cells located in the first row ([0018] data processing unit 210 displays metadata in a human editable form such as a spreadsheet to allow a user to view and modify the metadata); 
receiving, by the graphical user interface, a selection of one or more second editable cells located in a second row of the plurality of rows, the second row being different from the first row, the one or more first editable cells and the one or more second editable cells being located in a same set of the plurality of columns ([0030] In FIGS. 6A through 6C, metadata is displayed in an organized form allowing users to better inspect various properties and relationships among electronic documents. The addition of metadata enables operators to quickly locate and analyze single documents or groups of documents that are relevant to the desired analysis (e.g., a corporate acquisition or audit) [0031] the I/O interface may provide tools such as a keyboard and/or mouse to allow a human user to edit the intermediate file [0039] the system displays the intermediate file in a human-editable form such as in a graphical user interface. The editable display allows an operator to inspect, modify, supplement, or delete the metadata associated with each electronic document. FIG. 5 is a representative interface 500 that allows an operator to view metadata associated with documents in the intermediate file. The interface is a spreadsheet comprising several columns, each column corresponding to a unit of metadata. The spreadsheet further comprises several rows, each row corresponding to a unique electronic document”.
Jeffery does not appear to explicitly disclose “copying, by the graphical user interface, values in the one or more first editable cells; 
pasting, by the graphical user interface, the copied values into the one or more second editable cells”, however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to using copy and paste command from a keyboard, as would be obvious in any spreadsheet application, where copy and paste are ubiquitous operations in user interfaces facilitating the easy transfer of values between editable cells, without having to manually type in the values.	

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffery et al. (US 2009/0089315) hereinafter Jeffery in view of Aureglia et al. (US 7,895,511) hereinafter Aureglia.

In claim 10, per rejections in claim 1, Jeffery discloses “The computer-implemented method of claim 1, wherein the plurality of rows is a plurality of first rows, the selected row is a selected first row, the selected column is a selected first column, the selected field is a selected first field, the plurality of documents is a plurality of first documents, the coding interface is a first coding interface, the selected field being a selected first field, the grid being a first grid, the plurality of cells is a plurality of first cells, the rendering is a first rendering ([0018][0031][0039][0041][0043])”
Jeffery does not appear to explicitly disclose, however, Aureglia discloses “the graphical user interface comprises a next page user input, and the computer-implemented method further comprises: 
receiving, by the graphical user interface, a selection of the next page user input; replacing, by the graphical user interface, the first coding interface with a second coding interface, the second coding interface displaying a second grid with a plurality of second rows and the plurality of columns, the second grid comprising a plurality of second cells with a different one of the plurality of second cells being positioned at each intersection of one of the plurality of second rows and one of the plurality of columns, the plurality of rows representing the plurality of second documents; 
receiving, by the graphical user interface, a selection of one of the plurality of second cells located at an intersection of a selected one of the plurality of second rows and a selected second one of the plurality of columns, the selected second row representing a selected one of the plurality of second documents, the selected second column representing a selected second one of the plurality of fields; and 
automatically replacing, by the graphical user interface, the first rendering in the document viewer interface with a second rendering of the second document (col. 6 lines 18-47, Page A from the notebook 200, for example, includes a grid in row and column format, such as row 3 and column F. At each row/column intersection, a box or cell (e.g., cell C4) is provided for entering, processing, and displaying information in a conventional manner. Each cell is addressable, with a selector being provided for indicating a currently active one (i.e., the cell that is currently selected), each page identifier is in the form of a tab member (e.g., members 261a, 262a, 263a) situated along a top edge of the notebook. Each tab member may include representative indicia, such as textual or graphic labels, including user selected titles representing the contents of corresponding pages, the user associates the page identifiers with familiar tabs from an ordinary paper notebook. Thus, the user already knows how to select a page or spread of interest: simply select the tab corresponding to the page (as one would do when selecting a page from a paper notebook))”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Jeffery and Aureglia, the suggestion/motivation for doing so would have been to allow the user to switch between different documents to efficiently make an update in the same graphical user interface (col. 6 lines 18-47).		

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffery et al. (US 2009/0089315) hereinafter Jeffery in view of Aureglia et al. (US 7,895,511) hereinafter Aureglia, and further in view of Anderson et al. (US 9,953,011) hereinafter Anderson.

In claim 11, per rejections in claims 1 and 10, 
Jeffery and Aureglia do not appear to explicitly disclose, however, Anderson discloses “The computer-implemented method of claim 10, wherein the graphical user interface comprises a user input, and the computer-implemented method further comprises: receiving, by the graphical user interface, a numerical value input into the user input, the plurality of first documents comprising a first number of documents that is 35 4825-3616-7613v.2 0112755-002USOequal to the numerical value, the plurality of second documents comprising a second number of documents that is less than or equal to the numerical value (col. 9 lines 8-19, the selectable change pagination element may allow the user to select a preferred pagination style from a plurality of available pagination styles, to adjust the amount of content presented at once or the total amount of content presented, col. 16 lines 57-58, The user interface 500 includes a search keyword 510 and a total number of output search results 512, col. 18 lines 51-67, the selectable change pagination element may allow the user to select a preferred pagination style from a plurality of available pagination styles, to adjust the amount of content presented at once or the total amount of content presented, selecting the change pagination style option 570 may activate options on the currently displayed network page that allow the user to modify the page layout directly from the network page. This may be accomplished, for example, by allowing the user to drag and drop features of the page layout into new positions, to close or delete currently displayed features, to type in new numbers corresponding to content amounts)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Jeffery, Aureglia and Anderson, the suggestion/motivation for doing so would have been to use user pagination preference data to present a more satisfying user interface and elicit more item purchases (Abstract).		

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffery et al. (US 2009/0089315) hereinafter Jeffery in view of McGinley et al. (US 8,213,856) hereinafter McGinley.

In claim 14, per rejections in claims 1 and 13, 
Jeffery does not appear to explicitly disclose, however, McGinley discloses “The computer-implemented method of claim 13, further comprising: 
highlighting, by the graphical user interface, the selected row with a first color when the value is valid;
highlighting, by the graphical user interface, the selected row with a second color when the value is invalid, the second color being different from the first color (col. 16 lines 61-67, The editor looks through the rows on the screen which are highlighted (in red) that represent the invalid (rejected) bubble sheets, step 231. Thereafter the editor matches each highlighted row to the respective bubble sheet, one at a time, step 231. The software also highlights the individual field, i.e., the cell on a row with a color coding designating an edition prompt, step 233, col. 17 lines 4-15, the editor makes a correction by double clicking on the specific cell in the grid representing the field to be corrected. The correction is then typed in and the enter key is pressed, step 235. Then the record is updated, step 237. In this step, the application automatically saves the change to the central data depository, i.e., SSDR database server 99, and then automatically checks to record to make sure that it is valid, i.e., "accepted". If accepted as valid, the application software automatically removes the highlight color and upgrades the status as "accepted").
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Jeffery and McGinley, the suggestion/motivation for doing so would have been to use different colors (e.g. “highlighted (in red)” and “removes the highlight color”) to determine which fields have an error then inspects the bubble sheet for that field of information, and determines what correction, if any can be made (col. 16 lines 61-67). 

14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jeffery et al. (US 2009/0089315) hereinafter Jeffery in view of Nario (US 8,918,712) hereinafter Nario.

In claim 19, per rejections in claims 16 and 18, 
Jeffery does not appear to explicitly disclose, however, Nario discloses “The system of claim 18, wherein the configuration object has a JavaScript Object Notation ("JSON") format (col. 6 lines 25-41, the configuration file is a JSON (JavaScript Object Notation) object. JSON is a text-based, position-independent data interchange format consisting of name-value pairs that can be used to map onto the data structures of many different applications)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Jeffery and Nario, the suggestion/motivation for doing so would have been to gain the advantage of a text-based, position-independent data interchange format consisting of name-value pairs that can be used to map onto the data structures of many different applications, which are typically lean and lightweight, easy for machines to parse and humans to read, which promotes efficiencies in both generation and transmission (col. 6 lines 25-41).	

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157